Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-17-00794-CV

                              Maria Del Carmen ALJARAD,
                                        Appellant

                                             v.

                                  Ahmad M. ALJARAD,
                                       Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-13095
                      Honorable Stephani A. Walsh, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant Maria Del Carmen
Aljarad.

      SIGNED March 28, 2018.


                                              _________________________________
                                              Rebeca C. Martinez, Justice